Title: To John Adams from Joseph Ward, 14 February 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Camp at Roxbury 14 Feby. 1776
     
     We hoped to have the pleasure of seeing you again in Camp before you set out for Philadelphia, but as you don’t like a “sleepy Camp” I can easily account for your preferring the Senate. The time perhaps is not far distant when the Camp will be wakeful and active—and to leave us without excuse, I wish we may have a sufficient quantity of the Needful. The Regiments of Militia which were ordered are coming into Camp fast and in a few days will I suppose all be in; we shall then have a powerful Army, but what shall we do for —— ? Unless we soon have a larger supply, I can think of but one way to conquer that nest of Tories Pirates Robbers and Murders, which have so long disgraced the Capital of New England, by storm. May the God of the Armies of Israel direct our Arms.
     Every man of sentiment or consideration in the Army is now seriously attentive to the great object before us, and concerned how we shall accomplish that which all think must be done. It is certainly a most serious and critical day with us, as also with America in general, and we eminently need the assistance of Him “who ruleth in the Armies of Heaven and among the inhabitants of the world.” I will venture to communicate (for once) my poor but serious thoughts upon this most important affair. If a large supply of powder does not soon arrive I humbly think that the call of Providence will be clear for storming the Town, and I am for obeying this voice of Heaven and would enter the City with the whole Army. I am Sir with very great Esteem Your most Hum. Servt.,
     
      Joseph Ward
     
     
      P.S. Some Deserters and several other persons have within a few days come out of Boston, but bring no material news; they inform that the troops continue sickly, the tory spirits pretty low but something revived with George’s Speech and other tory proceedings in England, that they expect we shall disturb their rest in Boston before Spring, &c.
      Last Night the Enemy burnt a number of houses on Dorchester Point.
     
    